EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
A Certification and Request for Consideration under the After Final Consideration Pilot Program 2.0 was filed on February 10, 2021.  An Amendment, Remarks, and Interview Summary were filed on the same day.
The Amendment, Remarks, and Interview Summary, all filed February 10, 2021, have been carefully considered and found to be persuasive.  None of the prior art references, alone or in combination, teaches or suggests an organic photoelectric conversion element, solar cell module, or sensor with an active layer between a cathode and anode, a layer of cured thermosetting resin, and a polymer as a P-type semiconductor material of Formula (I) or (II), along with all the other limitations presently claimed.  The previous species election requirement is withdrawn in light of this allowance.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765